Exhibit 10.1

 

Tai Yuan Hi-Tech Industrial Park

Factory Lease Agreement

 

This agreement is established between

 

Lessee, GSI Technology Taiwan Inc  (hereinafter referred to as Lessee)

 

and

 

Lessor, Tai Yuen Textile Co., Ltd. (hereinafter referred to as Lessor)

 

for the purpose of  reantal of properties in Tai Yuan Hi-Tech Industrial Park. 
Both parties to this agreement concur to comply with the conditions hereinbelow
provided:

 

Article 1

Rented House

Lessor shall rent the following house to Lessee:

1.              House Location: 1 house at 6F-1,and 5F-2, No. 30, Tai-Yuan St.,
Chu-Pei Li, Chu-Pei City, Hsinchu County
Area: 710.23 pings

2.              Both parties agree to transfer the house as it is.

Article 2

Rents

1.              Monthly rent shall be NT$571,000, inclusive of tax.

2.              Rent shall be paid every month, but Lessee shall draw 12 checks
at a time which totally cover one-year rents to Lessor. The date of issue for a
check shall be the fisrt day of the lease period in every month stipulated in
the lease agreement. Lessor shall issue an invoice to Lessee after a check for
paying the monthly rent has cashed. The rents for the 2nd year shall be paid in
the same way; the checks drawn shall be given to Lessor before the last check,
for the last term of the 1st year, cashes. If any of these checks drawn by
Lessee can not be cashed on time, a penalty fine amounting to 1% of the monthly
rent shall be calculated and paid every day.

Article 3

Guarantee (Deposit)
Lessee shall be obliged to submit a guarantee (deposit) in the amount of
NT$1,640,000 (equal to a 3-month rent, inclusive of tax) upon the execution of
this agreement. If Lessee owes any rents or damanges, Lessor may deduct such
rents or damanges from the guarantee (deposit) first. After expiration of the
lease when Lessee fully vacates the said premises, Lessor shall return the
guarantee (deposit) in full, without any interest payment due, after deducting
any fees unpaid by Lessee.

Article 4

Lease Period
The lease period shall be for a period of 3 years only, effective from Sep. 1,
2020 to Aug. 31, 2023. If Lessor wants to rent the house continuously after
expiration of the lease agreement, Lessee has the priority right to rent it
first, but Lessee shall notify Lessor of such intension 3 months before the
lease expiration, and the lease conditions in the next lease agreement shall be
negotiated again.

 

--------------------------------------------------------------------------------



 

Article 5

Use of Rented Property

 

1.              Lessee shall neither sublet, loan nor transfer the rental of,
nor institute any means that may submit a portion or the entirety of the house
to the usage or facility of a third-person, without the prior consent of Lessor.

2.              Lessee shall abidy by laws and Tai Yuan Hi-Tech Industrial Park
Regulations, and shall not use the house for any illegal purposes or for storage
of dangerous materials that are hazardous to public safety.

3.              If an interior decoration becomes necessary, Lessee shall be
obliged to obtain the prior consent of Lessor before effecting such interior
decoration; however, Lessee shall be obliged to ensure that such interior
decorating shall not, in anyway, destroy the original construction of the house
or violate any laws. Should any law be violated because of such decoration,
Lessee shall restore to its original condition; otherwise Lessor may terminate
the agreement. When Lessor terminates this agreement, Lessee shall take back all
decorated articles and equipment and be obliged to restore the house into its
original condition on the time the house is due for return to Lessor. Any damage
to a 3rd party shall be compensated by Lessee. If Lessor suffers loss
consequently, Lessee shall compensate and be responsible for all expenses of
Lessor.

4.              Lessee shall have public accident insurance (Insurance Amount:
More than NT$10,000,000 for body injuries per incident; More than NT$2,000,000
for house loss per incident) and fire legal responsibility insurance. Should
Lessee fail to obtain any of the above insurance and thus cause any loss to a
3rd party or Lessor, Lessee shall be responsible for compensation of such loss.

Article 6

Damage and Repair

1.              For any damage or destruction to the house that is ascribed to
Lessee’s responsibility, Lessee shall be held liable for repair or damages.

2.              For any damage or destruction to the house that is not ascribed
to Lessee’s responsibility, Lessor shall be held liable for repair. If Lessor
fails to repair within the period demanded by Lessee, Lessee may repair or have
a repairperson repair, and repair expenses shall be paid by Lessor.

Article 7

Expense and Tax

 

1.              House tax and land tax shall be at the expense of Lessor,
whereas, all utility bills, telecommunication expense, cleaning expense, waste
cleaning expense, equipment rapair & maintenance expense, management expense and
other necessary expenses to be paid for using the house shall be at the expense
of Lessee.

2.              Lessee shall pay the above-mentioned expenses on time regardless
of whether Lessee uses the house during the lease period or not.

Article 8

Breach of Contract & Punishmnet

 

1.              If Lessee violates the agreement while using the house and fails
to correct or fails to completely correct within 7 days after Lessor’s
notification, Lessor may terminate the lease agreement.

 

--------------------------------------------------------------------------------



 

 

2.              If either of the parties violates the agreement and thus damages
the other party’s rights, the violating party shall compensate the other party
for the loss and other relevant expenses.

3.              At the expiration of the lease, except if Lessor consents to
continue the lease of the house, Lessee shall be obliged to return the house to
Lessor, in the spirit of goodwill, fully vacated and under the same conditions
that it was leased. Lessee shall not issue any cause for denial nor present any
protest to such a turnover. In the event that Lessee shall fail to return the
house on time, then Lessor shall demand the payment of a breach of contract
penalty amounting to one-time the amount of the agreed rent, for the period
starting from the day following the expiration date until the last day that
Lessee remains in occupation of the house.

4.              Should Lessee fail to make the rent payment for 2 months, Lessor
may terminate the lease agreement.

5.              If Lessee violates the agreement while using the house and fails
to correct or fails to completely correct within 7 days after Lessor’s
notification, Lessor may terminate the lease agreement. For any loss or damage,
Lessor may ask for compensation.

Article 9

Lease Termination

1.              If one party decides to terminate this agreement before
expiration of the lease, the terminating party shall obtain the written consent
of the other party. If Lessee wants to move out of the house while lease
agreement is still in effect, Lessee shall give a 3 months written notification
to Lessor and pay the amount of a 3-month rent to Lessor as comensation. If
Lessor wants to tack back the rented house earlier before expiration of the
lease, Lessor shall also give Lessee a 3 months written notification and pay the
amount equial to a 3-month rent to Lessee as comensation.

2.              Lessee shall be obliged to fully vacate and restore the house
into its original condition on the time the house is due for return to Lessor.
At the expiration of this agreement, any furniture, machin or item that Lessee
has failed to take out of the house during the vacation of the house, shall be
regarded as junk or abandoned item, the settlement of which shall be left to the
discretion of Lessor. Any expenses incurring shall be paid by Lessee or deducted
from the guarantee (deposit) first. Lessee shall make any causes to claim any
rights or ask any expense from Lessor.

Article 10

Notarial Lease Agreement

1.              Lessor and Lessee shall deal with notarization of the lease
agreement together, and the notarization fee shall be paid by both parties
averagely.

2.              Should Lessee fail to pay rents or any penalty due to breach of
contract, or refuse to vacate and move out of the house at the expiration of the
lease agreement, such payment or moving out will be enforced according to the
law. Should Lessor fail to return the guarantee (deposit) under the lease
agreement, such return will be enforced according to the law.

 

--------------------------------------------------------------------------------



 

Article 11

Jurisdiction
Both parties agree that for any lawsuit involving the lease agreement, 1st trial
court shall be Hsinchu District Court.

Article 12

Other Condistions

 

1.              After being given the house, Lessee shall pay the expenses
stipulated in Article 7 of this lease agreement.

2.              The lease agreement is made in quadruplicate. Ecah party shall
keep on copy; each of the court and the office of notary public shall keep one
copy.

 

 

 

 

Signed by:

Lessee

 

GSI Technology Taiwan , Inc,
(with seal)

 

Legal Representative:

 

Wu, Bor-Tay (with seal)

 

Uniform No.:

 

53292218

 

Address:

 

6F-1, No. 30, Tai-Yuan St., Chu-Pei Li, Chu-Pei City, Hsinchu County

 

Tel:

 

(03) 5525345

 

 

 

 

 

Lessor

 

Tai Yuen Textile Co., Ltd.
(with seal)

 

Legal Representative:

 

Yan Chen Li Lian (with seal)

 

Uniform No.:

 

03516001

 

Address:

 

8F, No. 2, Dun Hua S. Rd., Sec. 2, Taipei City

 

Tel:

 

(02) 77132222

 

Aug.   13,  2020

 

--------------------------------------------------------------------------------